 In the Matter Of WROUGHT IRON RANGE COMPANY, EMPLOYERandSTOVE MOUNTERS INTERNATIONAL UNION OF NORTH AMERICA, LOCAL126,AFL, PETITIONERCase No. 14-R-1724.-Decided December 8, 1947-Messrs. Cobbs,Logan, Roosc0ArmstrongbyMessrs.George B.LoganandWilliam L. Hunker, Jr.,of St. Louis, Mo., for the Employer.Mr. H. G. B. King,of Chattanooga, .Tenn., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at St. Louis,Missouri, on June 10, 1947, before Harry G. Carlson, hearing officer.'The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERWrought Iron Range Company, a Missouri corporation, is engagedin, the manufacture, sale, and distribution of stoves. Its principalplace of business and only plant is located in St. Louis, Missouri.TheEmployer purchases raw materials valued annuallyin excessof $500,-000, of which approximately 50 percent originates from sources out-side the State of Missouri. It manufactures finished products valuedannually in excess of $500,000, of which approximately 50 percent isshipped to points located outside the State of Missouri.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.1At the heaiing the Employer objected to the continuation of this pioceeding on the-giound that the Petitioner had filed an unfair labor practice charge with the Board In-asmuch as the Petitioner has waived the unfair labor practice charge as a basis for objecting-to the results of an election,we find no merit in the Employer's objection.75 N. L. R. B., No. 50.400 WROUGHT IRON RANGE COMPANY401II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. 'THE APPROPRIATE UNITPetitioner seeks a unit comprising all employees of the Employerin the sheet metal, enamel, assembly, and top (castings) departments,including hourly paid inspectors in these, departments, but excludingemployees of the maintenance, shipping and receiving, and researchdepartments, power house and garage employees, watchmen, office andclerical employees, assistant foremen, foremen and supervisors.TheEmployer contends that such a unit is inappropriate, maintainingthat the only appropriate unit is one plant-wide unit.The Employer's plant is located in a 2-story building approximately300 feet square. It manufactures a single type iron cooking range.Production-begins in the sheet metal department where raw materialsare sheared, pressed into shape, and Wielded.The parts are then de-livered by electric trucks to the enameling department where they areprocessed further and turned over for assembly to the assembly de-partment.When production is completed, the finished stoves arecarted and shipped out or put into temporary inventory. Stove topsand lids are manufactured in the top (castings) department.The employees in the four departments sought to be established asa single unit, by the Petitioner are those directly engaged in the pro-duction process.They form a distinct and identifiable group, hav-ing similar interests and working under similar conditions of employ-ment.In contrast, ' the maintenance department consists primarilyof highly skilled mechanics and is responsible for the upkeep andrepair of the machinery, pipes and electrical fixtures throughout theplant.2The employees in this department are a multi-craft group,who work under separate supervision in separate work-quarters.AssClassifications in the maintenance department include mechanic,electrician,pipefitter,tinner, carpenter,painter, helper and tool grinder,aud oiler. 402DECISIONSOF NATIONALLABOR RELATIONS BOARDindicated below, employees in other departments, functioning simi-larly in-homogeneous groups, have interests substantially differentfrom those of the production employees.The Board has previously found appropriate unit confined to pro-duction employees.3 In view of the identity of interests and closelyrelated duties of the production employees, as distinguished from themulti-craft group comprising the maintenance department, we are ofthe opinion that the production employees may appropriately form aseparate unit.Shipping and receiving:There are 23 employees in this department.Their work includes unloading, and distributing the raw materials,moving the parts from one department to another, and loading thefinished product.Their duties carry them throughout the plant andthey work in close cooperation with the production employees.Weare of the opinion that their duties and interests are those of pro-duction employees; we shall include them.research, department:These employees are highly skilled tech-nicians, engaged in experimental work.We are of the opinion thattheir duties differ sufficiently from those of the production employeesto warrant their exclusion.We shall exclude them 4Storeroom clerks :There are two clerks in the storeroom whoseduties include keeping records of materials and issuing various itemsas needed to both production and maintenance employees. Inasmuchas they,are not primarily concerned with the production process andperform services for all employees in the plant,- we shall excludethem.Powerhouse employees:These employees perform the usual dutiesconnected with the operation of a power plant.They are supervisedby a chief engineer and work in a separate building apart from themain plant.Inasmuch as they perform maintenance rather than pro-duction work, we shall exclude them.Garage mechanic and truck driver:These employees are under thesupervision of the foreman of the maintenance department and havetheir work headquarters in the garage shop which is separated fromthe main plant.They are not engaged in production work.Ac-cordingly, we shall exclude them.Watchmen:The record does not indicate specifically the duties ofthese employees.Presumably, however, they carry out the generalplant-protection duties normally required of night watchmen in pro-3SeeMatter of Norris, Incorporated,60 N L R B 297;Matter of Beebe Corporation,59 N L R B 538Matterof TobaccoBy-products C Chemical Corporation,64 N L R. B252;Matter of Weber ShowcaseJ Fixture Co, Inc.,67 N. L R B. 456a SeeMatter of T I du Pont de Nemours <C Company,69 N.,L R. B 509, and cases citedtherein. WROUGHT IRON RANGE COMPANY403tecting the property of the Employer against fire, illegal entry, andother unauthorized acts.We are of the opinion that the duties of thewatchmen do not warrant their inclusion in a unit of production em-ployees.We shall, therefore,,exclude them.We find that all production employees of the Employer in the sheetmetal, enamel, assembly and top (castings) departments, includingleadmen 5 and hourly paid inspectors in these departments, and in-cluding employees in the shipping and receiving department, but ex-cluding employees in the maintenance department and research de-partment, powerhouse employees, garage mechanics and truck drivers,,watchmen, office and clerical employees, assistant foremen, foremenand all supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (c) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Wrought Iron Range Company,St.Louis,Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Stove Mounters In-ternational Union of North America, Local 126, AFL, for the pur-poses of collective bargaining.MEMBERS MURDOCK and GRAY took no part in the consideration ofthe above Decision and Direction of Election."The record indicatesthatleadmen do not exercise supervisory authority, and the par-ties agreedthat theyshould be included.706972-48-vol. 75-27